Case: 14-11283     Date Filed: 10/24/2014   Page: 1 of 6


                                                          [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 14-11283
                             Non-Argument Calendar
                           ________________________

                    D.C. Docket No. 2:11-cv-02567-VEH-JEO


DERRICK AVERHART,

                                                           Plaintiff-Appellant,

                                         versus

WARDEN,
COMMISSIONER KIM THOMAS,
Individually and in official capacity,
WARDEN HEADLEY,
Individually and in official capacity,
SGT. MASON,
Individually and in official capacity,
COI OFFICER KENDRICK,
Individually and in official capacity,

                                                          Defendants-Appellees.

                           ________________________

                    Appeal from the United States District Court
                       for the Northern District of Alabama
                           ________________________

                                 (October 24, 2014)
              Case: 14-11283     Date Filed: 10/24/2014   Page: 2 of 6


Before MARCUS, ANDERSON, and EDMONDSON, Circuit Judges.



PER CURIAM:



      Derrick Averhart, a state prisoner, was injured when stabbed by another

prisoner. Averhart now proceeds pro se, to appeal the district court’s order

dismissing defendants Warden Davenport, Assistant Warden Headley,

Commissioner Thomas, and Sergeant Mason pursuant to 28 U.S.C. § 1915A(b)(1)

for failure to state a claim upon which relief can be granted. Averhart also appeals

the district court’s order granting summary judgment to the defendant, Correctional

Officer Antwan Kendrick, on Averhart’s 42 U.S.C. § 1983 action: one alleging an

Eighth Amendment violation for deliberate indifference. Averhart raises several

issues on appeal. First, he argues that his claims against the four supervisory

defendants should not have been dismissed because his complaint alleged that each

was legally responsible for his safety. Second, Averhart contends that Kendrick

acted with deliberate indifference for Averhart’s safety by failing to comply with

several rules promulgated by the Alabama Department of Corrections, failing to

prevent another inmate from stabbing him, and failing to intervene immediately to

stop the attack. Third, Averhart argues that Kendrick is not entitled to qualified

immunity because he violated Averhart’s clearly established constitutional rights


                                          2
               Case: 14-11283      Date Filed: 10/24/2014   Page: 3 of 6


when Kendrick failed to intervene immediately to protect Averhart. We see no

reversible error, and we affirm.



                                           I.



      Pro se pleadings are to be liberally construed. Tannenbaum v. United States,

148 F.3d 1262, 1263 (11th Cir. 1998). To survive a motion to dismiss, the

plaintiff’s complaint must contain facts sufficient to support a plausible claim to

relief. Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 1949, 173 L.Ed.2d

868 (2009). Conclusory allegations and bare legal conclusions are insufficient to

preclude dismissal. Oxford Asset Mgmt., Ltd. v. Jaharis, 297 F.3d 1182, 1188 (11th

Cir. 2002).

      Section 1983 requires proof of a causal link between a particular defendant’s

acts and the alleged constitutional deprivation. LaMarca v. Turner, 995 F.2d 1526,

1538 (11th Cir. 1993). Section 1983 claims may not be brought against

supervisory officials solely on the basis of vicarious liability or respondeat

superior. Keating v. City of Miami, 598 F.3d 753, 762 (11th Cir. 2010). A

supervisor can be held liable under § 1983 if he personally participates in the

alleged constitutional violation or if a causal connection exists between his acts

and the constitutional infirmity. Id.


                                           3
               Case: 14-11283     Date Filed: 10/24/2014    Page: 4 of 6


      Averhart’s complaint about the four supervisory defendants does not allege

facts sufficient to support a claim upon which relief can be granted. Because

respondeat superior does not apply in § 1983 actions, Averhart fails to state a

claim simply by alleging that Davenport, Headley, Thomas, and Mason had

supervisory authority over Kendrick. See id. Averhart’s complaint also fails to

allege a causal link between the acts of the supervisory defendants and the alleged

constitutional harm. None of these supervisory defendants are alleged to have

known in advance of an inordinate risk of attack by an inmate on Averhart.

Averhart’s contention that the four defendants are legally responsible for his safety

is just a legal conclusion: it is not a meaningful factual allegation and, therefore, is

insufficient to preclude dismissal. See Oxford Asset Mgmt., Ltd., 297 F.3d at 1188.

Accordingly, we conclude that the district court, pursuant to 28 U.S.C. §

1915A(b)(1), did not err in dismissing, for failure to state a claim, Averhart’s

claims against Davenport, Headley, Thomas, and Mason.



                                           II.



      We review the district court’s grant of summary judgment de novo and apply

the same standard used by the district court. Burton v. Tampa Housing Auth., 271

F.3d 1274, 1276-77 (11th Cir. 2001). Summary judgment is appropriate only


                                            4
              Case: 14-11283     Date Filed: 10/24/2014    Page: 5 of 6


when no genuine issue of material fact exists and the moving party is entitled to

judgment as a matter of law. Fed.R.Civ.P. 56(a); Celotex Corp. v. Catrett, 477 U.S.

317, 322, 106 S.Ct. 2548, 2552, 91 L.Ed.2d 265 (1986). In reviewing the district

court’s decision, we consider the record in the light most favorable to the non-

moving party. Burton, 271 F.3d at 1277.

      A claimant is entitled to relief under § 1983 if he can prove that a person

acting under color of state law committed an act that deprived the claimant of some

right protected by the Constitution or laws of the United States. See 42 U.S.C. §

1983. The Supreme Court has interpreted the Eighth Amendment to prohibit

deliberate indifference to an inmate’s health or safety. See Hope v. Pelzer, 536

U.S. 730, 737-38, 122 S.Ct. 2508, 2514, 153 L.Ed.2d 666 (2002). A prison official

acts with deliberate indifference when he consciously disregards an excessive risk

to a prisoner’s health or safety. Farmer v. Brennan, 511 U.S. 825, 835-37, 114

S.Ct. 1970, 1978-79, 128 L.Ed.2d 811 (1994). Prison officers are not guarantors of

prisoner safety. And mere negligence is insufficient to support a finding of

deliberate indifference. Id. at 835. Because proving deliberate indifference

requires inferring that a prison official consciously refused to prevent the harm, we

require the plaintiff to demonstrate that the prison official possessed both

knowledge of the danger and the means to cure it. LaMarca, 995 F.2d at 1535-37.

A prison official’s failure to prevent inmate-on-inmate violence may constitute


                                          5
               Case: 14-11283       Date Filed: 10/24/2014     Page: 6 of 6


deliberate indifference, if the prison official knew there was a substantial risk of

serious harm and then knowingly or recklessly disregarded that risk. Hale v.

Tallapoosa County, 50 F.3d 1579, 1582-83 (11th Cir. 1995).

       From the record, this case is a random-violence case, without an allegation

that similar inmate-on-inmate violence resulting in serious harm occurred often.

Averhart failed to present evidence that Kendrick knew or should have known that

a substantial risk existed of serious harm to Averhart from attack by another

inmate. See Hale, 50 F.3d at 1582-83. In addition, even assuming Kendrick was

negligent in carrying out some of his duties, mere negligence is insufficient to

support a finding of deliberate indifference. See Farmer, 511 U.S. at 835, 114 S.Ct.

at 1978. Besides, Kendrick’s decision to run for backup before confronting the

attacker did not constitute knowing or reckless disregard of the risk to Averhart,

considering Kendrick was unarmed, unable to radio for backup, and facing an

armed inmate, threatening with a knife. Accordingly, we conclude that the district

court did not err in granting summary judgment in favor of Kendrick on Averhart’s

Eighth Amendment deliberate-indifference claim. *

       AFFIRMED.




*
 The district court did not err in granting summary judgment on Averhart’s Eighth Amendment
claim; Kendrick is entitled to qualified immunity, if we are mistaken on the merits of the
constitutional claim.


                                             6